UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1553



In Re:   MARK ANTHONY REYNOLDS,

                Petitioner.


                On Petition for Writ of Mandamus.
                  5:04-cr-00088-2; 5:07-cv-00271)


Submitted:   June 26, 2008                  Decided:   July 1, 2008


Before KING and DUNCAN, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Mark Anthony Reynolds, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Mark Anthony Reynolds petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his motion

filed under 28 U.S.C. § 2255 (2000), and his motion for bail.         He

seeks an order from this court directing the district court to act.

The district court has denied the bail motion, and we find there

has been no undue delay in the district court with regard to the

§ 2255 motion.    Accordingly, although we grant leave to proceed in

forma pauperis, we deny the mandamus petition.          We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         PETITION DENIED




                                  - 2 -